WADDIIX, District Judge
(dissenting). I am unable to concur either in the conclusions reached, or the views expressed by 'the ma-j jority in this case. The evidence in my opinion abundantly supports] the verdict of the jury, and the judgment of approval thereof rendered] *347by the court, and the record fails to show any error committed pre- [ judicial to the accitsed, for which there should be a reversal. I es-I pecially desire to express my nonconcurrence in what is said in commenting on the action of the trial judge in expressing an opinion upon the facts of the case. While it may be conceded that generally in the courts of the states of the Union the exercise of this authority on the part of the trial judge is not permitted, still nothing is better settled than the right to do so in the federal courts, where the English rule on the , subject prevails, and that their action in so doing is not the subject of review, provided no rule of law is incorrectly stated, and the matters of fact are ultimately submitted to the determination of the jury. Lovejoy v. United States, 128 U. S. 171, 173, 9 Sup. Ct. 57, 32 L. Ed. 389; Star v. United States, 153 U. S. 614, 14 Sup. Ct. 919, 38 L. Ed. 841; Breeze v. United States, 106 Fed. 680, 45 C. C. A. 853, Id., 108 Fed. 804, 48 C. C. A. 36. Indeed, this right is apparently conceded by the majority; but the court undertakes to limit the time when the trial court may express its opinion upon the facts and determine what weight should be given to what the judge says. I am unable to concur with the views expressed on either of these positions. If the right of the trial court can be prescribed in the manner indicated as to the time when it may express an opinion on the facts of the case, it will largely destroy the benefits intended to be given by the exercise of the authority, and, if what the trial judge says carries with it no greater weight than that indicated in the opinion of the majoritj'-, it is unfortunate that such power exists at all, and the same should never be : exercised. Allis v. United States, 155 U. S. 117, 121, 122, 15 Sup. Ct. 36, 39 L. Ed. 91; Allen v. United States, 164 U. S. 492-501, 17 Sup. Ct. 154, 41 L. Ed. 528; Burton v. United States, 196 U. S. 283, 304, 306, 25 Sup. Ct. 243, 49 L. Ed. 482. The object of permitting the trial court to express an opinion upon the facts of a case, leaving their determination for the ultimate judgment of the jury, was designed for some good purpose; that is, to facilitate the administration of justice, and to materially aid the jury in arriving, without undue delay, at a just and correct conclusion, and hence to trial judges must necessarily be given the right, if they are to act at all, to say in what cases, when, and under what circumstances they shall express their views on the character, credibility, weight; and sufficiency of the evidence, leaving always to the jury the right to finally determine the facts; and to the views of courts, when so expressed, weight and consideration should be given by the jury, having regard to the character, the learning, ability, discriminating judgment and experience of the judge so announcing the same.